Exhibit 10.3

  

Execution Version

 

AMENDED AND RESTATED

LOCK-UP AGREEMENT

 

THIS AMENDED AND RESTATED LOCK-UP AGREEMENT (this “Agreement”) is made and
entered into as of September 18, 2020, by and between Legacy Acquisition Sponsor
I LLC, a Delaware limited liability company (“Sponsor”), and Legacy Acquisition
Corp., a Delaware corporation (the “Buyer”). Any capitalized term used but not
defined in this Agreement will have the meaning ascribed to such term in the
Business Combination Agreement (as defined below).

 

WHEREAS, on or about the date hereof, Buyer, Excel Merger Sub I, Inc., a
Delaware corporation and an indirect wholly owned subsidiary of the Buyer and
directly owned subsidiary of Merger Sub 2 (“Merger Sub”), Excel Merger Sub II,
LLC, a Delaware limited liability company and direct wholly owned subsidiary of
the Buyer (“Merger Sub 2”), Onyx Enterprises Int’l Corp., a New Jersey
corporation (the “Company”), and Shareholder Representative Services LLC, a
Colorado limited liability company, solely in its capacity as the Stockholder
Representative, entered into that certain Business Combination Agreement (as
amended, modified or supplemented from time to time in accordance with the terms
thereof, the “Business Combination Agreement”);

 

WHEREAS, pursuant to the Business Combination Agreement and subject to the terms
and conditions thereof, among other matters, (a) Merger Sub will merge with and
into the Company, with the Company continuing as the surviving entity (the
“First Surviving Company”) as a direct wholly owned Subsidiary of Merger Sub 2,
and an indirect wholly owned subsidiary of the Buyer; and (b) the First
Surviving Company will merge with and into Merger Sub 2, with Merger Sub 2
continuing as the surviving entity as a wholly owned subsidiary of the Buyer;

 

WHEREAS, as of the date hereof, Sponsor is a holder of no shares of the Buyer’s
Class A Common Stock, par value $0.0001 per share (the “Class A Common Stock”)
and 7,500,000 shares of the Buyer’s Class F Common Stock, par value $0.0001 per
share (the “Class F Common Stock,” and together with the Class A Common Stock,
the “Common Stock”); and

 

WHEREAS, pursuant to the Business Combination Agreement, and in view of the
valuable consideration to be received by Sponsor thereunder, the parties desire
to enter into this Agreement, pursuant to which all of Sponsor’s Common Stock or
any securities convertible into, exercisable or exchangeable for or that
represent the right to receive Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the U.S. Securities and Exchange
Commission (the “SEC”) and securities which may be issued upon exercise of a
stock option or warrant) whether now owned or hereafter acquired (collectively,
the “Restricted Securities”).

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Sponsor hereby agrees not to, during the period commencing on the Closing
Date and ending upon the earlier of (i) the first anniversary of the Closing
Date, (ii) the date, following the 180th day after the Closing Date, on which
the VWAP of the Class A Common Stock equals or exceeds $15.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like), (iii) the date, following the 270th day after the Closing Date,
on which the VWAP of the Class A Common Stock equals or exceeds $13.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like), or (iv) the Buyer’s completion of a
liquidation, merger, stock exchange or other similar transaction that results in
all of the Buyer’s stockholders having the right to exchange their shares of
Class A Common Stock for cash, securities or other property (the “Lock-Up
Period”), (x) sell, offer to sell, contract to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidation
with respect to or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder with respect to such security, (y) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any such security, whether any such transaction is
to be settled by delivery of such securities, in cash or otherwise, or
(z) publicly announce any intention to effect any transaction specified in
clause (x) or (y) (each, a “Prohibited Transfer”). The foregoing sentence shall
not apply to the transfer of any or all of the Restricted Securities owned by
Sponsor (i) as a distribution to its partners, stockholders or members or
(ii) if consented to in advance by the Post-Closing Buyer Board; provided,
however, that in the case of clause (i), the permitted transferee must enter
into a written agreement agreeing to be bound by these transfer restrictions to
the extent and for the duration that such terms remain in effect at the time of
such transfer.

 

 

 

  

“VWAP” means the volume weighted average per share price for the Class A Common
Stock on the New York Stock Exchange (or if the Class A Common Stock is not then
listed on the New York Stock Exchange, then on such other stock exchange or
market on which such shares are then listed) from 9:30 a.m. to 4:00 p.m. Eastern
Time for any 20-day trading period, as reported by Bloomberg Financial Markets.

 

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and the Buyer shall refuse to recognize any such purported transferee of
the Restricted Securities as one of its equity holders for any purpose. In order
to enforce this Section 1, the Buyer may cause its transfer agent for the
Restricted Securities to decline to transfer, and to note stop transfer
restrictions on the stock register and other records relating to,
such Restricted Securities for which Sponsor is the record holder and, in the
case of Restricted Securities for which Sponsor is the beneficial holder but not
the record holder, Sponsor agrees during the applicable Lock-Up Period to cause
the record holder to cause the relevant transfer agent to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to, such Restricted Securities, if such transfer would constitute a
violation or breach of this Agreement.

 

(c) During the applicable Lock-Up Period, each certificate evidencing any
Restricted Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN AN AMENDED AND RESTATED LOCK-UP AGREEMENT, DATED AS OF
SEPTEMBER 18, 2020, BY AND BETWEEN THE ISSUER OF SUCH SECURITIES (THE “ISSUER”)
AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS AMENDED. A COPY OF SUCH
LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER
HEREOF UPON WRITTEN REQUEST.”

 

(d) For the avoidance of any doubt, Sponsor shall retain all of its rights as a
stockholder of the Buyer with respect to the Restricted Securities during the
Lock-Up Period, including the right to vote any Restricted Securities, but
subject to the obligations under the Business Combination Agreement.

 

2. Miscellaneous.

 

(a) Termination of Business Combination Agreement. This Agreement shall be
binding upon Sponsor upon Sponsor’s execution and delivery of this Agreement,
but this Agreement shall only become effective upon the Closing. In the event
that the Business Combination Agreement is terminated in accordance with its
terms prior to the Closing, this Agreement shall automatically terminate and
become null and void, and the parties shall have no obligations hereunder.

 

(b) Binding Effect; Assignment. This Agreement and the rights, duties and
obligations of the Buyer hereunder may not he assigned or delegated by the Buyer
in whole or in part. Sponsor may not assign or delegate its rights, duties or
obligations under this Agreement, in whole or in part, except in connection with
a transfer of Restricted Securities to a permitted transferee. This Agreement
and the provisions hereof shall be binding upon and shall inure to the benefit
of each of the parties and its successors and the permitted assigns of Sponsor.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

 

2

 

  

(d) Governing Law; Venue; Waiver of Jury Trial. NOTWITHSTANDING THE PLACE WHERE
THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES
EXPRESSLY AGREE THAT (I) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK
RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION AND (II) THE VENUE
FOR ANY ACTION TAKEN WITH RESPECT TO THE AGREEMENT SHALL BE ANY STATE OR FEDERAL
COURT IN NEW YORK COUNTY IN THE STATE OF NEW YORK.

 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

(e) Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Buyer, to: Legacy Acquisition Corp.,
1308 Race Street, Suite 200, Cincinnati, OH 45202, Attention: William Finn,
email: billfinn@legacyacquisition.com, and, if to Sponsor, to: Legacy
Acquisition Sponsor I LLC, 1308 Race Street, Suite 200, Cincinnati, OH 45202,
Attention: Darryl McCall, email: darrylmccall@legacyacquisition.com. Any party
may change its address for notice at any time and from time to time by written
notice to the other parties hereto, and such change of address shall become
effective thirty (30) days after delivery of such notice as provided in this
Section 2(e).

 

(f) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Buyer and Sponsor. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver thereof. No waivers of
or exceptions to any term, condition, or provision of this Agreement, in any one
or more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

 

(g) Specific Performance. Sponsor acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Sponsor, money damages will be inadequate and the Buyer will
have no adequate remedy at law, and agrees that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
Sponsor in accordance with their specific terms or were otherwise breached.
Accordingly, the Buyer shall be entitled to an injunction or restraining order
to prevent breaches of this Agreement by Sponsor and to enforce specifically the
terms and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

 

(h) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Business Combination Agreement or any
Ancillary Document.

   

(i) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(j) Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

[Signature Pages Follow]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  BUYER:       LEGACY ACQUISITION CORP.,   a Delaware corporation       By: /s/
Edwin J. Rigaud     Name: Edwin J. Rigaud     Title: Chief Executive Officer    
  SPONSOR:       Legacy Acquisition Sponsor I LLC,   a Delaware limited
liability company       By: /s/ Edwin J. Rigaud     Name: Edwin J. Rigaud    
Title: Managing Member

 

[Signature Page to Amended and Restated Lock-Up Agreement]

 

 

4

 

